The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                     Status
1.       The instant application 17/152,628 is the con of 16/160,918 which was allowed as Patent 10,897,616. The 20 claims of the instant application under examination are very similar to the allowed 20 claims of the patent, with minor limitation differences, but having the same novel scope as previously allowed. Thus, since the updated search has not found any closer references than in the parent application based on the same priory date of the parent application being 12/08/2014, the claims are only rejected under Non-statutory double patenting.
           
Double Patenting
2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
          Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,897,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the 20 claims of the instant application have all of their dependent claims drawn identical to the patent claims, and the 5 independent claims 1, 10, 11, 18, 19 are identical to the end section with the same respective claims 1, 10, 11, 18, 19 of the patent; with the only difference in claims 1, 11 versus the claims 1, 11 respectively in the patent being the last 4 lines that are the broadened version of the patent last 6 lines, thus these claims are anticipated by the counterpart patent claims that are narrower. For claims 10, 18, 19 the instant application adds two more line at the end, but these lines have the scope of the patent claims and they are not narrower in scope than the patent claims, because the last added 2 lines state an inherent statement that is always true. That is, “wherein said CPU cycles are provided by either a virtual compute resource or a physical compute resource” is inherent because, “wherein said CPU cycles are provided” refers to the “CPU cycles” identically claimed for both the instant application and the patent claims, and the additional section “by either a virtual compute resource or a physical compute resource” is a conditional statement that is always true as “a virtual compute resource” or “a physical compute resource” are the only type of compute resource that provides CPU cycles, thus, since always true, it is inherent.

Allowable Subject Matter over prior art
3.        The invention is novel because it distinguishes itself from the prior art and the NPL publications searched.  It sets forth specific claim limitations clearly defined which are neither taught nor suggested by the prior art as a whole, either alone or in combination. The instant application 17/152,628 is the con of 16/160,918 which was allowed as Patent 10,897,616. The 20 claims of the instant application under examination are very similar to the allowed 20 claims of the patent, with minor limitation differences but having the same novel scope as previously allowed. Thus, since the updated search has not found any closer references than in the parent application based on the same priory date of the parent application being 12/08/2014, the claims are only rejected under Non-statutory double patenting. The closest prior art remains as Faerber et al. (US 20100104017 A1) in view of Halavy et al., (US 20120236111 A1) and in view of Cao et al., (US 20150254094 A1), that was used to reject the parent application claims prior to the amendments that made them allowable.


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422